internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi br4-plr-142734-01 date october legend decedent son trust charitable_trust a charitable_trust b executor co-trustees state date date date date dear this is in reply to your letter of date requesting a ruling that the reformation of trust was a qualified_reformation for purposes of sec_2055 of the internal_revenue_code and that the present_value of the remainder_interest in the trust as reformed will qualify for a federal estate_tax charitable deduction under sec_2055 facts decedent died testate a resident of state on date under the terms of decedent’s will executed on date as amended by codicil on date after certain specific bequests the residue of the estate passed to trust a revocable inter_vivos_trust established by decedent that became irrevocable on decedent’s death section ii of the trust agreement directs that after decedent’s death the co-trustees are to pay the net_income from the trust corpus to son not less frequently than quarter-annually the trust agreement does not give co-trustees the authority to invade the principal of the trust for the benefit of son or any other beneficiary on the death of son the trust plr-142734-01 corpus is to be divided into two equal shares one share is to be held in charitable_trust a the trustee is directed to apply the net_income and corpus of charitable_trust a exclusively for a specified charitable purpose described in sec_2055 the other share is to be held in charitable_trust b the corpus and income of charitable_trust b is to be used exclusively for another specified charitable purpose described in sec_2055 on date within nine months of decedent’s death the executor and co- trustees petitioned the local probate_court for an order reforming the trust into a charitable_remainder_unitrust described sec_664 the court granted the petition in an order dated date under the provisions of the trust as reformed the co-trustees will pay to son a unitrust_amount equal to of the net fair_market_value of the assets of the trust as of the first day of each taxable_year of the trust any trust income in excess of the unitrust_amount shall be added to principal upon the death of son the trust corpus will be divided into two equal shares to be held by charitable_trust a and charitable_trust b as described above in the event that either charitable_trust is not a qualifying charitable_organization under sec_170 and sec_2055 of the code the co-trustees are directed to pay the remainder shares to charitable organizations qualifying under sec_170 and sec_2055 son was aged on date the date of decedent’s death law and analysis sec_2055 of the code provides in part that for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable educational and certain other purposes sec_2055 of the code disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which has extinguished upon the decedent’s death in the same property passes or has passed for less than adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 unless- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined annually plr-142734-01 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if- i any difference between a the actuarial value of the qualified_interest determined as of the date of decedent’s death and b the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of a a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminates at the same time or b any other interest the reformable_interest and the qualified_interest are for the same period and iii such changes are effective as of the date of the decedent’s death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for sec_2055 sec_2055 provides that the term reformable interests does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in a specified dollar amount or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 defines a qualified_interest as an interest for which a deduction is allowable under sec_2055 in this case the remainder_interest in the trust was a reformable_interest under sec_2055 an estate_tax deduction would have been allowable under sec_2055 for the value of the interest but for the requirements of sec_2055 the interest passing to son was not expressed in terms of either a specified dollar amount or a fixed percentage of the fair_market_value of the property as required by e c ii however that requirement is not applicable under sec_2055 since the reformation proceeding was commenced within the time prescribed by that section accordingly the charitable_remainder interest provided for in trust constitutes a reformable_interest under sec_2055 plr-142734-01 furthermore the reformation was a qualified_reformation under sec_2055 the governing instrument of the trust as reformed contains provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_92_57 1992_2_cb_123 therefore we conclude that the governing instrument of the trust as reformed meets the requirements of a charitable_remainder_unitrust under sec_664 and will qualify for a deduction under sec_2055 accordingly the remainder_interest in trust as reformed will be a qualified_interest in addition based on the discount rate under sec_7520 of the code applicable for the month of decedent’s death the actuarial value of the charitable_remainder as reformed will not differ by more than five percent from the actuarial value of the charitable_remainder interest prior to reformation the pre-reformation and post- reformation non-charitable interests will terminate at the same time the date of son’s death finally the reformation will be effective as of the decedent’s date of death conclusion accordingly we rule that the reformation was a qualified_reformation within the meaning of sec_2055 of the code therefore an estate_tax charitable deduction is allowable under sec_2055 for the present_value of the remainder_interest in the trust as reformed determined in accordance with section f ii however the charitable deduction in this case is limited by sec_2055 which states that the deduction allowed under sec_2055 with respect to a qualified_reformation shall not exceed the amount of the deduction which would have been allowable for the reformable_interest but for sec_2055 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by george masnik chief branch enclosures copy for sec_6110 purposes
